—Judgment, Supreme Court, New York County (Martin Evans, J.), entered on August 23, 1994 which, inter alia, disaffirmed the report of the Referee and invalidated the designating petitions of respondent-appellant, Albert Davis, unanimously reversed, on the law, without costs, and the report of the Referee confirmed.
The petitions show that the witness, Pauline Fernandez, resided at 17 East 128th Street, while certain sheets containing 71 signatures designated her residence as 11 East 128th Street. The subscribing witness testified that when she signed the petition she did not notice the error. It is apparent that the error is a clerical mistake which should not invalidate the signatures appearing on the petition. Obviously, there was no attempt to deceive or other evidence of fraud. (Matter of *310Orlando v Power; 24 Misc 2d 39.) Concur—Wallach, J. P., Asch, Rubin, Nardelli and Williams, JJ.